NUMBER 13-12-00739-CV

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


               IN RE LEGACY HOME HEALTH AGENCY INC.


                      On Petition for Writ of Mandamus.



                         MEMORANDUM OPINION
              Before Justices Garza, Benavides, and Perkes
                   Memorandum Opinion Per Curiam

      Relator, Legacy Home Health Agency Inc., filed a petition for writ of mandamus

in the above cause on December 6, 2012.        The Court requested and received a

response to the petition for writ of mandamus from the real party in interest, Apex

Primary Care Inc.

      The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not shown itself
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.4, 52.8(a),(d).


                                                                   PER CURIAM




Delivered and filed the
4th day of January, 2013.




                                              2